         Case 3:20-cv-01368-AVC Document 9-3 Filed 10/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

GOOD BANANA, LLC,                                            Case No. 3:20-CV-1368

                      Plaintiff,

               V.
                                                     DECLARATION OF KERRY DOUGAN
BML REC, LLC,                                       IN SUPPORT OF MOTION TO DISMISS

                      Defendant.


I, Kerry Dougan, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I testify to the facts set forth herein based upon my personal knowledge.

       2.      I used to work for BigMouth Inc in Connecticut.

       3.      I currently work remotely for BML Rec, LLC ("BML'') as a product designer.

       4.      When I was hired by BML, I desired to remain in Connecticut, and I expressed

that desire to BML.

       5.      BML accommodated my request, and permitted me to work from my home in

Connecticut.

       6.      I have since left Connecticut, and now reside in Diamond Point, New York.

       7.      I currently work for BML remotely from my home at 40 Carriage Hill Road,

Diamond Point, NY 12824.

       8.      Since I have been employed with BML, I have not been involved- in any way-

with the Dream Floaties™ or Floor FloatiesTM products which are referenced in Good Banana,

LLC's complaint.

       9.      I am not, nor have I ever been, responsible for-or permitted to-cultivate a

business presence on BML's behalf in the State of Connecticut.
 Case 3:20-cv-01368-AVC Document 9-3 Filed 10/06/20 Page 2 of 2




DATED this~ day of October, 2020.




                                2
